DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).

Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). 
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
Objections
The abstract of the disclosure is objected to because it has exceeded 150 words.  Correction is required.  See MPEP § 608.01(b).  The examiner recommends removing the first two sentences in the abstract.

The disclosure is objected to because of the following informalities: 
the arrangement of the specification does not comply with items (a), (b), and (g) to (j) indicated above (please reference US Publication 2006/0117475 A1 for proper arrangement and heading);
items (b), (g), (h), and (i) are missing (please reference US Publication 2006/0117475 A1 for proper arrangement and heading); and
the reference signs 1-4 in the figures are not being identify in the specification (please reference US Publication 2006/0117475 A1 for how to reference signs/numbers in the Detailed Description of the Invention.  
Appropriate correction is required.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “1,” “2,” “3,” and “4”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claims 1-8 are objected to because of the following informalities:  
the claims are replete with improper language such as “That” at the start of each claim, “its” in line 2 of claim 1, in lines 3, 4, and 6 of claim 2, and etc.;
the closing parenthesis is missing in claim 2;
parentheses should only be used around a reference sign since the language within parentheses are not considered as part of a claimed combination;
“Claim Number” in line 1 of claim 2 should be --claim number--
“is adopted to” in line 1 of claim 3 should be changed to --is adapted to--;
most of the alternative shape of claim 3 does not the defining of trapezoid shape as claimed; therefore, they are improper alternative; 
claim 4 does not appear to further limit claim 2 since the configurations are already being claimed in claim 2;
“the user of this invention” being claimed in claim 6 is considered improper since a user, a person, or any body part of a user/person may not be a part of the claimed combination; and
claim 8 is not in one sentence format. 
Please reference US Publication 2006/0117475 A1 for proper arrangement and language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the cited US Publication 2006/0117475 A1.  The claims should be carefully reviewed and revised such that each of the claimed elements have a proper antecedent basis and the necessary structural relationships between the elements are properly defined.  
A few examples of the present indefinite language are as follows:
The replete language “this invention” for example in line 1 of claim 1, lines 1-2 of claim 2, line 9 of claim 3, and throughout claims 4-8 lack antecedent basis in the claim and also indefinite since the language “invention” can reference either a process or an apparatus.  The examiner recommends changing “That this invention” to --A portable toilet guard--.
The language “That the shape trapezoid” in line 1 of claim 3 lacks antecedent basis in the claim which makes it unclear as to whether claim 3 is claiming a trapezoid shape or some other structure.
The exemplary language such as “however the use of any other shape” in line 2 of claim 3, “not limited to rectangular as any of” in line 3 of claim 5, and “Provided its within the limits and serves” in line 3 of claim 8 render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claims are being interpreted, as best understood, with respect to the application of prior art as follow:
Regarding claim 1, it appears the claim is claiming “a shield” and the rest of the language are intended use.  No other structure of the “shield” is being claimed. 
Regarding claim 2, the claim appears to be claiming the 4 trapezoid faces with specific dimension and rectangular shaped parts laying on top of a toilet seat.
Regarding claim 3, the claim is being interpret to claim the trapezoid faces of the shield adapted to match the shape of a toilet hole.
Regarding claim 4, further claiming the rectangular shaped parts lay flat on the toilet seat.
Regarding claim 5, further claiming the rectangular shaped parts being at least a rectangular shape.
Regarding claim 6, the claim merely claiming intended use language.
Regarding claim 7, the claim merely claiming intended use language.
Regarding claim 8, the claim merely claiming intended use language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication 2006/0117475 A1 (hereinafter Hsu).
Hsu teaches the claimed shield (Fig. 4(a)) based on the interpretation above (see illustration below).

    PNG
    media_image1.png
    660
    898
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu.
Hsu teaches all of the claimed limitations, as interpreted and illustrated above, and the general size of the trapezoid faces but remains silent as to the specific dimensions measuring 19cm at the rear, 16.5cm at the side, and 14cm at the front placed below the level of the toilet seat.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the trapezoid faces of Hsu to have a size or dimension measuring 19cm at the rear, 16.5cm at the side, and 14cm at the front placed below the level of the toilet seat, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Wherein the optimum value of a result effective variable would depend on the size of the toilet seat and portable toilet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Boillat-Macon teaches another toilet shield similar to the instant invention with an unclaimed faces shape that is not trapezoid.  Samuels teaches a toilet shield with aroma added for odor control which is a feature is not being claimed.  Farnsworth teaches a toilet shield being folded for packing which is a feature is not being claimed.  Albrecht et al. teaches a toilet seat cover being made of paper with multiple fold lines which are not being claimed.

A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN N NGUYEN/Primary Examiner, Art Unit 3754